In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-14-00251-CR
                                       No. 07-14-00415-CR
                                  ________________________

                            DANIEL LOUISE FLORES, APPELLANT

                                                   V.

                               THE STATE OF TEXAS, APPELLEE



                              On Appeal from the 69th District Court
                                       Moore County, Texas
                       Trial Court No. 4894; Honorable Ron Enns, Presiding


                                            January 7, 2015

                                 MEMORANDUM OPINION
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


        On October 18, 2013, pursuant to a single, two-count indictment in cause

number 4894, Appellant, Daniel Louise Flores, was charged with aggravated sexual

assault of a child.1 Appellant entered an open plea of guilty to both counts and was


        1
          TEX. PENAL CODE ANN. § 22.021(a)(1)(B)(i) (West Supp. 2014). The indictment alleged
Appellant penetrated the sexual organ of the victim by his finger (Count I) and by his sexual organ (Count
II). As used in this section, a child is defined as a person younger than seventeen years of age. Id. at
22.011(c)(1). The offense is a first degree felony. Id. at 22.021(e).
convicted of both counts. The trial court entered two separate judgments—one as to

Count I and one as to Count II, both assessing fifty year sentences ordered to run

concurrently. Count I bears appellate cause number 07-14-00251-CR and Count II

bears appellate cause number 07-14-00415-CR. In presenting this appeal, counsel has

filed an Anders2 brief in support of a motion to withdraw. We grant counsel’s motion

and affirm.


        In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record, and in his opinion, the record reflects no

potentially plausible basis for reversal of Appellant’s conviction. Anders v. California,

386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252
S.W.3d 403, 406 (Tex. Crim. App. 2008). Counsel candidly discusses why, under the

controlling authorities, the record supports that conclusion.                   See High v. State, 573
S.W.2d 807, 813 (Tex. Crim. App. 1978). Counsel has demonstrated he has complied

with the requirements of Anders and In re Schulman by (1) providing a copy of the brief

to Appellant, (2) notifying him of his right to review the record and file a pro se response

if he desired to do so,3 and (3) informing him of his right to file a pro se petition for

discretionary review. In re Schulman, 252 S.W.3d at 408.4 By letter, this Court granted


        2
         Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
        3
          Pursuant to Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014), counsel provided a copy of
the appellate record to Appellant.
        4
           Notwithstanding that Appellant was informed of his right to file a pro se petition for discretionary
review upon execution of the Trial Court’s Certification of Defendant’s Right of Appeal, counsel must
comply with Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within
five days after this opinion is handed down, send Appellant a copy of the opinion and judgment together
with notification of his right to file a pro se petition for discretionary review. In re Schulman, 252 S.W.3d
at 408 n.22 & 411 n.35. The duty to send the client a copy of the court of appeals’s decision is an
informational one, not a representational one. It is ministerial in nature, does not involve legal advice, and
exists after the court of appeals has granted counsel’s motion to withdraw. Id. at 411 n.33.

                                                      2
Appellant an opportunity to exercise his right to file a response to counsel’s brief, should

he be so inclined. Id. at 409 n.23. Appellant did not file a response. Neither did the

State favor us with a brief.


                                       BACKGROUND


       Appellant, seventeen when he sexually assaulted his four-year-old victim, was

considered a family friend by the victim’s parents. He occasionally stayed in their home.

The victim’s mother asked him to babysit her children one day when the regular

babysitter was unavailable. He agreed and sexually assaulted the victim in a bedroom

while her brother watched television in another room.


       Late that night when they went to bed, the victim made an outcry to her mother

about what Appellant had done. The next morning the victim’s parents notified the

police and took their daughter for an examination. Appellant confessed to committing

the offense and pleaded guilty without an agreement on punishment.


       At the punishment hearing, an employee from the Community Supervision and

Corrections Department, who gathered information for Appellant’s presentence

investigation report, testified Appellant had informed her he had sexual thoughts and

urges regarding the victim and assaulted her first by inappropriate touching, then digital

penetration and a third time by penetrating her sexual organ with his.


       Appellant had been placed on deferred adjudication community supervision for

engaging in sexual intercourse with a ten-year-old when he was thirteen. The charge




                                             3
was reduced to unlawful restraint,5 and after Appellant was unsuccessfully discharged

from a sex offender treatment program, he was not charged with a sexual offense

because the victim’s family did not want to pursue the case. The evidence also showed

Appellant had uncontrollable sexual urges and had been involved in consensual sexual

encounters with multiple partners by the time he was fourteen.6


       The victim’s mother testified that placing Appellant on community supervision

would not be in her daughter’s best interest.7 She also testified that releasing Appellant

into the community could pose a danger to other children.


       A counselor licensed to treat sex offenders testified that Appellant’s sexual

encounters, even if consensual, were significant in evaluating whether Appellant could

successfully complete a sex offender program. He testified that Appellant admitted

“hypersexuality with impaired judgment and a tremendous sense of impulsivity.” He

determined there was a possibility Appellant could be successfully rehabilitated, but he

was not a candidate for community release. Appellant’s sexual curiousity when he was

seventeen with his very young victim in this case posed a tremendous risk for further

events.


       Appellant testified and asked the court for community supervision and a chance

to change his life. He acknowledged he ruined his victim’s life and apologized to her




       5
           The record establishes the lack of force led to the reduced charge.
       6
           Most of the encounters were with females about his same age.
       7
          See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5(a) (providing for deferred adjudication
community supervision when charged with an offense under section 22.021 of the Penal Code when the
judge finds that community supervision is in the victim’s best interest.
                                                      4
family.     However, he admitted his urges might overpower him and there was no

guarantee he would not reoffend.


          By the Anders brief, counsel presents a thorough evaluation of the trial

proceedings for potential error. He concludes there are no arguable issues to present

for review.


          We have independently examined the entire record to determine whether there

are any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488
U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at

409; Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We have found no

such issues. See Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). After

reviewing the record and counsel’s brief, we agree with counsel that there is no

plausible basis for reversal. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005).


          Accordingly, the trial court’s judgments are affirmed and counsel's motion to

withdraw is granted.




                                                      Patrick A. Pirtle
                                                          Justice

Do not publish.




                                            5